IN THE COURT OF APPEALS OF TENNESSEE
                         WESTERN SECTION AT JACKSON
                 ______________________________________________

THE TERMINIX INTERNATIONAL
COMPANY, L.P.,

       Plaintiff-Appellant,
                                                     Shelby Chancery No. 106626-1
Vs.                                                  C. A. No. 02A01-9701-CH-00028

STEPHAN TAPLEY and
DENFORD TAPLEY,
                                      FILED
                                August 4, 1997
      Defendant-Appellees.
____________________________________________________________________________
                               Cecil Crowson, Jr.
                                      Appellate C ourt Clerk
                  FROM THE SHELBY COUNTY CHANCERY COURT
                   THE HONORABLE NEAL SMALL, CHANCELLOR




              David M. Rudolph; Martin, Tate, Morrow & Marston of Memphis
                                     For Appellant




                                         AFFIRMED

                                        Opinion filed:




                                                               W. FRANK CRAWFORD,
                                                               PRESIDING JUDGE, W.S.



CONCUR:

DAVID R. FARMER, JUDGE

ALAN E. HIGHERS, JUDGE (Not participating)

       This appeal arises out of an action brought by a company to enforce covenants not to

compete against two former employees. Plaintiff, The Terminix International Company, L.P.

(Terminix), appeals from the order of the trial court setting aside the default judgment against

the defendants, Stephan Tapley and Denford Tapley (the Tapleys), dismissing the action for lack
of venue, and dismissing the petitions to hold the Tapleys in contempt for violating a permanent

injunction.

       Terminix is a limited partnership in the business of providing pest control and

extermination services, and its principal place of business is located in Memphis, Tennessee.

Stephan Tapley and Denford Tapley worked as at-will service technicians for Red Wing Pest

Control (Red Wing). In October 1990, Terminix purchased Red Wing, and the Tapleys became

employees at Terminix’s Chattanooga, Tennessee office. On November 19, 1990, Stephan

Tapley and Denford Tapley each signed employment agreements with covenants not to compete

in return for their continued employment with Terminix. On March 22, 1995, Stephen Tapley

voluntarily terminated his employment with Terminix. Three days later, on March 25, 1995,

Danford Tapley voluntarily terminated his employment with Terminix. On April 1, 1995, the

Tapleys began doing business as “King’s Pest Control” in Chattanooga in direct competition

with Terminix.

       On November 21, 1995, Terminix filed a verified complaint in the Chancery Court of

Shelby County, Tennessee against the Tapleys on the grounds of breach of contract and tortious

interference with business relations. The complaint seeks, inter alia, temporary and permanent

injunctive relief to enforce the covenant not to compete in the Tapleys’ employment agreements.

Also on November 21, 1995, the court issued a temporary restraining order essentially

prohibiting the Tapleys from violating their employment agreements. The court also granted

expedited discovery to all parties. A hearing on the temporary injunction was scheduled for

December 7, 1995. A private process server served the Tapleys with the complaint at their place

of business on November 25, 1995. The Tapleys’ depositions were noticed and scheduled to

take place on November 30, 1995 at Terminix’s Chattanooga office.

       The Tapleys did not appear for their depositions and did not file an objection or motion

for protective order prior to the depositions. In addition, their attorney did not notify Terminix

that they would not appear at the scheduled times. On December 5, 1995, Terminix filed a

motion for sanctions against the Tapleys pursuant to Tenn. R. Civ. P. 37. The trial court granted

the motion for reasonable expenses and attorneys’ fees in the amount of $2,182.62.

       On December 7, 1995, the trial court entered an order granting a temporary injunction

prohibiting the Tapleys from (1) soliciting or servicing any Terminix customers or former

customers in violation of their employment agreements; (2) competing with Terminix in the


                                                2
territorial area prohibited by the employment agreements; and (3) otherwise taking any action

in violation of the employment agreements. The Tapleys did not appear at the temporary

injunction hearing.

       The Tapleys did not file an answer to the complaint within thirty days after its service.

On January 9, 1996, Terminix filed a motion for default judgment against the Tapleys pursuant

to Tenn. R. Civ. P. 55 based on the their failure to file an answer or otherwise defend against the

complaint. Terminix also requested, inter alia, that the court issue a permanent injunction

prohibiting the Tapleys from violating their employment agreements for an eighteen-month

period commencing from the date of the court’s order. Terminix gave the Tapleys and their

attorney separate notice of the hearing by mail. On January 19, 1996, the trial court granted

Terminix’s motion for default judgment and issued a permanent injunction enjoining the Tapleys

from the following:

               (a) soliciting or servicing Terminix customers or former

               customers within a one hundred (100) mile area in any county, or

               counties, and in whatever state or states that are serviced by the

               Chattanooga office of Terminix for an eighteen (18) month period

               commencing from the date of the Court’s judgment order; (b)

               competing with Terminix within a one hundred (100) mile area

               in any county, or counties, and in whatever state or states that are

               serviced by the Chattanooga office of Terminix for an eighteen

               (18) month period commencing from the date of the Court’s

               judgment order; and (c) otherwise violating their Employment

               Agreements dated November 19, 1990 with Terminix for an

               eighteen (18) month period commencing from the date of the

               Court’s judgment order.



On that same day, Terminix mailed the Tapleys and their attorney a copy of the court’s order.



       After the default judgment had been entered, counsel for Terminix received by mail the

Tapleys’ answer to the complaint, which was postmarked January 17, 1996. The trial judge

received a copy of the answer in the mail on January 22, 1996, however, this answer was not


                                                3
filed with the court. The record indicates that, on the advice of their attorney, the Tapleys

disobeyed the injunction and continued to do business in competition with Terminix. Terminix

became aware that Stephan Tapley was violating the injunction and, on May 6, 1996, filed a

petition to hold him in contempt of court. Terminix later received information that Denford

Tapley was violating the injunction and, on May 24, 1996, filed a separate petition to hold him

in contempt of court as well. Terminix served both contempt petitions on the Tapleys and their

attorney, and the trial court set a contempt hearing for June 7, 1996. On June 1, 1996, the

Tapleys discovered that their attorney had been suspended from the practice of law by the

Tennessee Supreme Court. They sought new representation, and on June 7, 1996, Marcus

Nahon, an attorney in Memphis, specially appeared on their behalf at the contempt hearing. At

Nahon’s request, the court continued the contempt hearing until June 24, 1996.

          The Tapleys then filed a motion to declare the default judgment void, a motion objecting

to the improper venue, and a motion to set aside the default judgment on the grounds that reasons

existed justifying relief from the default judgment, that the default judgment was void, and that

the default judgment would not have been entered but for the excusable neglect of the Tapleys

in relying on the promises of their former counsel. In support of the latter motion, the Tapleys

submitted affidavits stating that they spoke with their former attorney on a weekly basis during

the time he represented them, and he repeatedly assured them that he was adequately defending

their position and that it was perfectly legal to continue doing business as King’s Pest Control.

The Tapleys further stated that their former attorney told them that he had talked to the judge in

Shelby County, that he had filed an answer in their case, and that the default judgment had no

effect.

          On June 24, 1996, the trial court entered a consent order temporarily modifying the

injunction to allow the Tapleys to operate their business. After several hearings, the trial court

entered an order on August 7, 1996 setting aside the default judgment, dismissing the action

based on a lack of venue, and dismissing the petitions requesting that the Tapleys be held in

contempt.

          Terminix appeals the ruling of the trial court, and presents three issues for our review:

1) whether the defendants waived the issue of venue; 2) whether the trial court abused its

discretion in setting aside a default judgment pursuant to Tenn. R. Civ. P. 60.02(5) based on the

inexcusable neglect of defendants’ counsel when the defendants were in admitted contempt of


                                                 4
that same default judgment; and 3) whether the trial court abused its discretion in dismissing

Terminix’s petitions for contempt against the defendants.

        On January 14, 1997, the Tapleys’ new counsel moved for permission to withdraw as

counsel of record based on the Tapleys’ failure to communicate with him concerning their case.

The trial court granted this motion on January 27, 1996, and the Tapleys have not presented a

brief in support of their position in this appeal.

        We first address whether the trial court erred in setting aside the default judgment against

the Tapleys. Under Tenn. R. Civ. P. 55.02, the trial court may set aside a default judgment for

good cause shown in accordance with Tenn. R. Civ. P. 60.02. Tenn. R. Civ. 60.02 provides as

follows:

                60.02. Mistakes — Inadvertence — Excusable Neglect —
                Fraud, etc. — On motion and upon such terms as are just, the
                court may relieve a party or the party’s legal representative from
                a final judgment, order or proceeding for the following reasons:
                (1) mistake, inadvertence, surprise or excusable neglect; (2) fraud
                (whether heretofore denominated intrinsic or extrinsic),
                misrepresentation or other misconduct of an adverse party; (3)
                the judgment is void; (4) the judgment has been satisfied,
                released or discharged, or a prior judgment upon which it is based
                has been reversed or otherwise vacated, or it is no longer
                equitable that a judgment should have prospective application; or
                (5) any other reason justifying relief from the operation of the
                judgment.

Tenn. R. Civ. P. 60.02. To obtain relief from a default judgment, the party must satisfy the court

that the party is entitled to relief based on one of the grounds in Tenn. R. Civ. P. 60.02 and,

unless the default judgment is void, that it has a meritorious defense to the plaintiff’s suit. See

Patterson v. Rockwell Int’l, 665 S.W.2d 96, 100 (Tenn. 1984); Nelson v. Simpson, 826 S.W.2d
483, 485 (Tenn. App. 1991). A motion to set aside a default judgment addresses itself to the trial

court’s discretion, and the trial court’s decision will not be overturned except for an abuse of

discretion. Nelson, 826 S.W.2d at 485 (citations omitted). Trial courts should grant relief

whenever any reasonable doubt exists concerning whether the default judgment should be set

aside. Id. at 485-86 (citations omitted).

        The Tapleys filed a motion to set aside the default judgment under Tenn. R. Civ. P. 60.02

asserting that reasons existed justifying relief from the operation of the judgment, that the default

judgment was void, and that the default judgment would not have been entered but for the

excusable neglect of the Tapleys in relying on the promises of their previously retained counsel.




                                                 5
       Terminix contends that the trial court set aside the default judgment based on Tenn. R.

Civ. P. 60.02(5), however, from our review of the transcript, we believe that the trial court set

aside the default judgment pursuant to Rule 60.02(1) based on the Tapleys’ excusable neglect

in relying on their first attorney who had been suspended from the practice of law and did not

inform them of his suspension. As a general rule, Tennessee courts have held that an attorney’s

negligence is not excusable neglect and that such negligence will be imputed to the client, with

the client’s only recourse being a malpractice action against the attorney. See, e.g., Barber &

McMurry, Inc. v. Top-Flite Dev. Corp., 720 S.W.2d 469, 471 (Tenn. App. 1986) (holding that

an attorney’s preoccupation with other business is not grounds for relief from a default

judgment); Munday v. Brown, 617 S.W.2d 897, 900 (Tenn. App. 1981) (holding that a

defendant is not entitled to relief from default judgment because notice to an attorney of filing

of motions and orders is constructive notice to the client, even when the client did not have

actual notice).

       Although there are no state court cases in Tennessee specifically addressing a situation

such as the one in the present case, there are cases from other jurisdictions holding that an

attorney’s gross negligence will not be imputed to the client, and may be considered excusable

neglect entitling a party to relief from a judgment, when the attorney has been suspended from

the practice of law and failed to inform the client of the suspension. See, e.g., Valley Bank of

Frederick v. Rowe, 851 P.2d 267, 269 (Colo. App. 1993) (holding that good cause existed to set

aside summary judgment because of attorney’s gross negligence where attorney did not inform

client of attorney’s suspension from practice of law); Reno v. International Harvester Co., 115
F.R.D. 6, 8 (S.D. Ohio 1986) (holding that parties are not bound by the acts of their attorneys

in cases of gross neglect and abandonment).

        In this case, the Tapleys diligently contacted their previously retained attorney regarding

their case. Their attorney specifically assured them that he was adequately defending their cause.

He further assured them that he had filed an answer and had even spoken with the judge in

Shelby County.1 Moreover, he failed to inform the Tapleys that he had been suspended from the

practice of law. This fraud committed upon the Tapleys by their former attorney constitutes

gross neglect and distinguishes this case from those cases in which an attorney is merely


       1
         Although ex parte communications are improper, see Tenn. R. Sup. Ct. 10, Canon
3A (4); Tenn. R. Sup. Ct. 8, The Code of Professional Responsibility, DR 7-110, the clients
were probably not aware of this fact.

                                                6
negligent in handling a client’s case. Additionally, the Tapleys asserted meritorious defenses

to Terminix’s claim for breach of contract, including a lack of consideration. Therefore, the trial

court did not abuse its discretion in setting aside the default judgment.

       After setting aside the default judgment, the trial court dismissed the action based on a

lack of venue. Terminix contends that the Tapleys waived the issue of venue by allowing a

default judgment to be entered against them. Venue is either local or transitory, depending on

the subject matter of the cause of action. State v. Graper, 155 Tenn. 565, 569, 4 S.W.2d 955

(1927). As a general rule, venue is a personal privilege of the defendant and is waived if the

defendant does not timely object. See Tenn. R. Civ. P. 12.08; Metropolitan Dev. & Hous.

Agency v. Brown Stove Works, Inc., 637 S.W.2d 876 (Tenn. App. 1982). In local actions or in

transitory actions that have been localized by statute, however, a court does not have subject

matter jurisdiction over an action that is brought in the wrong venue. Curtis v. Garrison, 211
Tenn. 339, 364 S.W.2d 933 (1963).

       In this case, Terminix’s action is couched in terms of both contract and tort. A cause of

action for breach of contract or a tort is a transitory cause of action. Five Star Exp., Inc. v.

Davis, 866 S.W.2d 944, 945 (Tenn. 1993). The venue for transitory causes of action is provided

for in T.C.A. § 20-4-101:

               20-4-101. Transitory actions. — (a) In all civil actions of a
               transitory nature, unless venue is otherwise expressly provided
               for, the action may be brought in the county where the cause of
               action arose or in the county where the defendant resides or is
               found.

               (b) If, however, the plaintiff and defendant both reside in the
               same county in this state, then such action shall be brought either
               in the county where the cause of action arose or in the county of
               their residence.

               (c) Where the action is brought either in the county where the
               cause of action arose or in the county where the defendant resides,
               process may be sent to another county as in local action, and it
               shall not be necessary nor required that the defendant be in the
               county of action either when the action is commenced, or during
               the time between the commencement of the action and service of
               process.

T.C.A. § 20-4-101 (1994). The purpose of T.C.A. § 20-4-101 was to localize transitory actions

to the extent that the plaintiff and defendant live in the same county. Haynes v. Woods, 151
Tenn. 163, 167, 268 S.W. 632 (1924).

        The record in this case indicates that the Tapleys entered into their contracts with

Terminix in Hamilton County, Tennessee, that one of the defendants resides in Hamilton County

                                                7
while the other resides in Georgia, and that the alleged breach of the contracts occurred in

Hamilton County. Consequently, Hamilton County, not Shelby County, was the proper venue

in which to bring this lawsuit. T.C.A. § 20-4-101(a).

       Once a default judgment is set aside, a court may properly consider the defenses raised

by the parties in their motions or pleadings. Although venue is generally a personal privilege

and may be waived, the Tapleys filed a motion objecting to the improper venue once they

became aware of the entry of default. In so doing, they preserved their objection to venue. The

cases cited by Terminix on this issue are not controlling, and Terminix’s contention that the

Tapleys waived this objection is without merit. The trial court properly dismissed the action

based on improper venue.

       Terminix next contends that the trial court improperly dismissed its petitions to hold the

Tapleys in contempt. In light of our conclusion that the trial court properly dismissed the action

based on improper venue, the trial court also properly dismissed Terminix’s petitions to hold the

Tapleys in contempt.

       Accordingly, the trial court is affirmed in all respects. Costs are assessed against the

appellant.



                                                      _________________________________
                                                      W. FRANK CRAWFORD,
                                                      PRESIDING JUDGE, W.S.


CONCUR:

____________________________________
DAVID R. FARMER, JUDGE


ALAN E. HIGHERS, JUDGE (Not participating)




                                                8